Citation Nr: 1125837	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-17 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for a surgical scar, status post operative residual of subcutaneous mastectomy, of the right breast.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for a surgical scar, status post operative residual of subcutaneous mastectomy, of the left breast.

3.  Entitlement to a separate, compensable disability evaluation under Diagnostic Code 7626.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to February 1986.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, which, in accordance with a May 2005 Board decision, granted service connection for the Veteran's neuropathic breast pain, postoperative residuals, subcutaneous mastectomy, of the bilateral breasts.  The RO assigned an initial 10 percent disability evaluation for each breast.  

In a subsequent April 2006 rating decision, the Veteran's disability evaluations for his neuropathic breast pain, postoperative residuals, subcutaneous mastectomy, of the bilateral breasts were each increased to 20 percent disabling. 

The Veteran requested a hearing before the Board.  The requested Travel Board hearing was conducted in November 2008.

In March 2009, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

In a September 2009 rating decision, the RO granted a separate, compensable, 10 percent disability evaluation for a painful scar of the left chest, and a 10 percent evaluation for a painful scar of the right chest.  
Subsequently, in March 2010, the Board denied the Veteran's claims for increased ratings for his neuropathic breast pain, postoperative residuals, subcutaneous mastectomy, of the bilateral breasts.  The Board then remanded the remaining claims to the RO via the AMC for further development.  The case has now been returned to the Board for further appellate review.

The issues of: (1) entitlement to service connection for depression, to include as secondary to the Veteran's service-connected bilateral subcutaneous mammoplasties, and (2) entitlement to service connection for erectile dysfunction and sexual dysfunction, to include as secondary to the Veteran's service-connected bilateral subcutaneous mammoplasties, have been raised by the record at the Veteran's November 2008 Travel Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the issue of entitlement to service connection for a left foot disorder has been raised by the record in a December 2010 statement from the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

These claims were most recently remanded by the Board in March 2010.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In pertinent part, the Board requested in its March 2010 remand that the Veteran be provided with a VA examination.  In June 2010, the Veteran was provided the requested VA examination.  In his examination report, the VA examiner failed to address several questions that were asked by the Board in its March 2010 remand, including whether the scars were manifested by abnormal skin texture, whether the scars were indurated or inflexible, and whether there was a loss of the underlying soft tissue.  Additionally, the VA examiner did not address whether the Veteran's inversion of the nipples is due to his in- service subcutaneous mammoplasties. Further, the VA examiner did not take unretouched color photographs of each scar as requested by the Board in its March 2010 remand.  Therefore, the Board finds that the Veteran needs to be scheduled for another VA compensation examination to determine the current severity of his service-connected surgical scars, status post operative residuals of subcutaneous mastectomy, of the bilateral breasts.

Accordingly, the case is REMANDED for the following actions:

1. Update all VA and private medical records.

2. Provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected surgical scars, status post operative residuals of subcutaneous mastectomy, of the bilateral breasts.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 7804.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.


Specifically, for each scar, the VA examiner should address whether the scar is:
	(a)	manifested by abnormal skin texture?
	(b)	indurated?
	(c)	inflexible?
	(d)	manifested by a loss of the underlying soft 		tissue?
	(e)	unstable?
	(f)	causes limitation of motion of the affected part?  		If the scar does cause limitation of motion, 		please specify the degree of limitation of 	the 		affected part.
	(g)	manifested by visible tissue loss?
	(h)	manifested by palpable tissue loss?
	(i)	manifested by visible gross distortion?
	(j)	manifested by palpable gross distortion?
	(k)	elevated on palpation?
	(l)	depressed on palpation?
	(m)	hypo-pigmented?
	(n)	hyper-pigmented?
	(o)	manifested by any additional factor of 			disability due to the scar itself?

Unretouched color photographs of EACH scar should be taken and associated with the claims file.

Further, the VA examiner should address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's inversion of his nipples is related to his active military service, to include his in- service subcutaneous mammoplasties.  If the Veteran's inversion of his nipples IS related to his active military service, then the VA examiner should also address the medical significance of these inversions.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that if, in the opinion of the examiner, an examination is required, it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

3. After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



